Case 4:18-cr-00575 Document 303-3 Filed on 03/17/21 in TXSD Page 1of3

EXHIBIT B
Case 4:18-cr-00575 Document 303-3 Filed on 03/17/21 in TXSD Page 2 of 3

 

NEUROSURGICAL

GROUP OF TEXAS

07/10/2020

Honorable Jude Lynn N. Hughes
515 Rusk Avenue, Room 5300
Houston, Tx 77002

RE: PATIENT: JACK "Steve" PURSLEY
DOB: 2/19/1959

Dear Judge Hughes,

| am a Neurosurgeon with the Neurosurgical Group of Texas in the Texas Medical Center, writing on behalf of
my patient, Mr. Jack "Steve" Pursley.

Mr. Pursley is a 61 year old gentleman who | first saw in December for Lumbar Compression fracture of T12-L2.
The patient continues with low back pain symptoms. The MRI and x-ray of his lumbar spine show significant

multi-level degenerative disc disease and spondylosis contributing to his chronic low back pain symptoms.

| have advised the patient that he needs to be careful about what kind of bed he sleeps in and the activities he
performs in order to avoid further exacerbation of his back pain. Any type of flat and hard surface could
exacerbate his back pain.

If there are any further questions regarding Mr. Pursley's medical condition, please do not hesitate to contact my
office.

Sincerely,

Won

Roeser, Andrew C 07/10/2020 3:07 PM

Document generated by: Rosa Dobson 07/10/2020
Case 4:18-cr-00575 Document 303-3 Filed on 03/17/21 in TXSD Page 3 of 3

 

 

 

HOUSTON EVE ASSOCIATES

2855 Gramercy
Houston, TX 77025
Phone (713) 668-6828 ext. 2460
Fax (832) 553-7118

www, houstoneye.com

RE: Jack Pursley

DOB: 2/19/1959

Gender: MALE

July 30, 2020

To Whom It May Concern:

The patient named above has a chronic eye inflammation condition called uveitis. This condition will need ongoing therapy with eye
drops (Prednisolone Acetate and Durezol) to prevent potential blindness, Patient has had 3 eye surgeries within the current year that

have affected his condition.

If you have any questions or concerns please contact the office.

if
fin

Kelly L. Larkin, M.D.

 

 
